Citation Nr: 9916570	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  90-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines



THE ISSUE

Basic eligibility for nonservice-connected disability 
pension.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The exact classification of service and exact service dates 
during World War II for the appellant are in controversy.  He 
was a prisoner of war from May to August of 1942.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Manila, Philippines, 
Regional Office (RO), which denied basic eligibility for 
nonservice-connected disability pension.  After receipt of 
notices of that adverse rating decision in December 1988 and 
in March and July 1989, a Notice of Disagreement was filed in 
July 1989, wherein appellant requested a personal hearing; 
and a Statement of the Case was issued.  However, in an 
October 30, 1989 written statement, appellant expressly 
withdrew his personal hearing request.  See 38 C.F.R. 
§ 20.204(b),(c).  Additionally, an October 31, 1989 
Substantive Appeal was received, wherein he marked a box 
thereon indicating that he did not want a personal hearing.  
In a June 15, 1990, decision, the Board denied basic 
eligibility for nonservice-connected disability pension.  
Thereafter, he appealed that decision to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court).  On June 19, 1992, 
the Court rendered a decision, vacating the Board's June 15, 
1990, decision and remanding the matter for further 
proceedings and development in accordance with its decision.  
Azurin v. Derwinski, 2 Vet. App. 489 (1992).  

In January 1993, the Board remanded the case to the RO for 
evidentiary development.  In that remand, the Board, in part, 
directed the RO to adjudicate the issues of entitlement to an 
evaluation in excess of 10 percent for post-traumatic stress 
disorder and a compensable evaluation for hookworm 
infestation; and to address the question of the rate of 
compensation paid to appellant at the peso or dollar rate.  
In an October 1995 rating decision, the RO confirmed those 
assigned evaluations for said service-connected disabilities; 
and notification thereof (with explanation of appellant's 
right to appeal) was provided appellant and his 
representative the following month.  In May 1996, the Board 
again remanded the case to the RO for additional evidentiary 
development.  In a May 1998 determination, the RO addressed 
the question of the rate of compensation paid to appellant; 
and notification thereof (with explanation of appellant's 
right to appeal) was provided appellant and his 
representative.  Neither appellant nor his representative has 
subsequently expressed disagreement with any of these 
additional issues.  Accordingly, the Board construes the 
appellate issue as limited to that delineated on the title 
page of this decision, and will proceed accordingly.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  The United States service department has certified that 
appellant was a member of the military forces of the 
Government of the Commonwealth of the Philippines, including 
organized guerrilla forces, called into the service of the 
Armed Forces of the United States pursuant to military order 
of the President during World War II; and that this service 
is not deemed active service in the United States Army.  

3.  There is no evidence that appellant served in the 
Philippine Scouts, Insular Force of the Navy, Samoan Native 
Guard, or Samoan Native Band of the Navy during World War II.  

4.  Appellant's military service is not qualifying service 
for the purpose of conferring basic eligibility upon him for 
VA nonservice-connected disability pension benefits.  


CONCLUSION OF LAW

The appellant is not eligible for VA nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(2), 
107(a),(b) (West 1991); 38 C.F.R. §§ 3.1(d), 3.3(b), 3.8 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since in its June 19, 1992, decision, the Court held that the 
appellant's claim of entitlement to basic eligibility for 
nonservice-connected disability pension was well grounded, 
the Board is bound by that determination.  See Browder v. 
Brown, 5 Vet. App. 268, 270 (1993).  The Court held that VA 
violated its duty to assist appellant by not making proper 
inquiry to certify or deny appellant's claim of service in 
the United States Army.  The Court, therefore, ordered the 
case remanded, in part, to corroborate or refute appellant's 
claim of service in the United States Army.

In its January 1993 remand, the Board directed the RO to, in 
part, (1) contact appropriate service departments to verify 
whether appellant was actually inducted into the United 
States Army, or was only a member of the military forces of 
the Government of the Commonwealth of the Philippines, 
including organized guerrilla forces, called into the service 
of the Armed Forces of the United States pursuant to military 
order of the President; and (2) search its own records for 
any supporting information in this regard, and to explain 
whether a May 1989 letter addressed to appellant by a VA 
Veterans Services Officer listing United States Army service 
from September 1, 1941, to June 30, 1946, was factually 
erroneous.  

Subsequently, the RO sought such verification of appellant's 
military service from appropriate service departments; and 
July 1993 and May 1994 written responses from the United 
States Department of the Army, Army Reserve Personnel Center, 
were subsequently received.  In response to the Board's May 
1996 remand directive for the RO to search VA's own records 
for any supporting information in this regard, an April 1998 
memorandum from a VA Adjudication Officer was prepared and 
associated with the claims folder.  Thus, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed and that no useful purpose would be 
served by again remanding the case with directions to provide 
further assistance to the appellant.  Further, there is no 
indication that there is any additional development that 
should be requested.  The Board submits that it has satisfied 
the duty to assist the appellant as contemplated by the 
provisions of 38 U.S.C.A. 5107(a).

As the Board stated in its January 1993 and May 1996 remands, 
the Court in its June 19, 1992, decision, expressed its 
confusion as to whether appellant was actually inducted into 
the United States Army during World War II as claimed; or, 
instead, was only a member of the military forces of the 
Government of the Commonwealth of the Philippines, including 
a member of organized guerrilla forces, called into the 
service of the Armed Forces of the United States pursuant to 
military order of the President.  The Court stated in its 
decision that appellant had recognized military service in 
the Philippine Commonwealth Army, in the service of the Armed 
Forces of the United States, from either August 28, 1941, or 
September 1, 1941, to June 30, 1946; and that he had been in 
the Philippine Reserves and was called into the United States 
Armed Forces pursuant to the Call of the President dated July 
26, 1941.  As the Court explained in its decision, in 
pertinent part, 38 U.S.C.A. § 107(a) provides that certain 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the United States 
Armed Forces, is not deemed to be active military, naval or 
air service for the purposes of awarding nonservice-connected 
benefits, such as nonservice-connected pensions.  Azurin, at 
491.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The provisions of 
38 U.S.C.A. § 1521 set forth as requirements for nonservice-
connected disability pension that the person who served 
during active military, naval, or air service be a 
"veteran" of a period of war.  The crux of the matter is 
whether the appellant was a "veteran," or otherwise met the 
service eligibility requisites for entitlement to disability 
pension benefits.  

The provisions of 38 U.S.C.A. § 107(a) state, in pertinent 
part:  

Service before July 1, 1946, in the 
organized military forces of the 
Government of the Commonwealth of the 
Philippines, while such forces were in 
the service of the Armed Forces of the 
United States pursuant to the military 
order of the President dated July 26, 
1941, including among such military 
forces organized guerrilla forces...shall 
not be deemed to have been active 
military, naval, or air service for the 
purposes of any law of the United States 
conferring rights, privileges, or 
benefits upon any person by reason of the 
service of such person or the service of 
any other person in the Armed Forces....  
38 U.S.C.A. § 107(a).  

In pertinent part, 38 U.S.C.A. § 107(b) states:  "Service in 
the Philippine Scouts under Section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 shall not be deemed to have 
been active military, naval or air service for the purposes 
of any of the laws administered...."  38 U.S.C.A. § 107(b).  

It is reiterated that certain service in the organized forces 
of the Government of the Commonwealth of the Philippines, in 
the guerrilla forces, or in the Philippine Scouts is deemed 
by operation of law not to be qualifying active service, for 
pension benefits.  See 38 U.S.C.A. § 107.  While 38 U.S.C.A. 
§ 107(a) refers to these forces "in the service of the Armed 
Forces of the United States", the United States Court of 
Appeals, District of Columbia Circuit held in Quiban v. 
Veterans Administration, 928 F.2d 1154, 1158 (D.C. Cir. 1991) 
that "[t]he effects of section 107(a) are, first, to make 
former members of the Philippine Army and guerrilla forces 
(and their dependents) ineligible for all nonservice-
connected United States veterans benefits...."  Quiban 
further explained that "[e]ligibility for veterans benefits 
depends upon 'veteran' status, and 38 U.S.C. § 101(2) defines 
'veterans' as those who served 'in the active military, 
naval, or air service'.  Thus, to stipulate that certain 
service is not 'active military, naval, or air service' is to 
deny benefits for that service."  Id., at 1158 n.7.



However, the provisions of 38 C.F.R. § 3.8(a) state, in 
pertinent part, that:  

Service in the Philippine Scouts (except 
that described in paragraph (b) of this 
section), the Insular Force of the Navy, 
Samoan Native Guard, and Samoan Native 
Band of the Navy is included for 
pension,....

Thus, under 38 C.F.R. § 3.8(a), an individual who served in 
the Regular or "Old" Philippine Scouts (other than the 
"New" Philippine Scouts recruited under the 1945 
Recruitment Act), the Insular Force of the Navy, Samoan 
Native Guard, or Samoan Native Band of the Navy would have 
qualifying service for nonservice-connected pension benefits.  
Service in the Commonwealth Army of the Philippines or New 
Philippine Scouts, or guerrilla service does not constitute 
qualifying service for entitlement to nonservice-connected 
pension benefits.  38 U.S.C.A. § 3.8(b),(c).  The evidentiary 
record does not reflect that the appellant served in the 
Philippine Scouts, Insular Force of the Navy, Samoan Navy 
Guard, or Samoan Native Band of the Navy, nor has it been 
otherwise contended.  

As the Court pointed out in its June 19, 1992, decision, a VA 
document that was sent to appellant reported that he had had 
service in the United States Army and listed therein his 
service serial number.  That document was dated May 1989; was 
from a VA veterans services officer at the Newark, New 
Jersey, Regional Office; and the service serial number listed 
therein was 00027222.  Significantly, that service serial 
number is the same as his Philippine Army serial number 
listed in two "Affidavit[s] for Philippine Army Personnel", 
executed by the appellant in June 1945 and February 1946.  In 
those Affidavits, appellant did not list any other service 
serial number; and the only reference therein to the United 
States military was that he had been inducted into the 
"USAFFE" (United States Armed Forces in the Far East) in 
1941.  See also an April 1985 written statement from the 
Philippine Armed Forces Office of the Adjutant General; and 
an affidavit received in October 1989 from a service comrade, 
reporting similar information.  

It should be added that although VA computer records (BIRLS) 
dated in September 1986 and in 1989 reported the appellant as 
having Army service during World War II, his service serial 
number reported therein was the same 00027222 as that 
recorded in appellant's aforementioned Affidavits for 
Philippine Army Personnel, and does not prove that this 
represented "qualifying military service."  See also an 
April 1998 memorandum from a VA Adjudication Officer, which 
explained that the May 1989 written statement in question 
from the VA veterans services officer at the Newark, New 
Jersey, Regional Office was wrong; and that "[s]ince the 
veteran's claims file was in Manila at the time this 
statement was prepared, we must assume the data provided was 
extracted from the BIRLS record, which is inaccurate (when 
BIRLS was created, it did not take into account Philippine 
service)."  

Pursuant to the Board's January 1993 and May 1996 remands, 
the RO sought verification of appellant's military service 
from appropriate service departments; and in July 1993 and 
May 1994 written responses, the United States Department of 
the Army, Army Reserve Personnel Center, verified that (1) 
appellant had served in the Philippine Commonwealth Army, 
including recognized guerrilla forces, in the service of the 
Armed Forces of the United States, from September 1, 1941, to 
June 30, 1946, pursuant to the Call of the President, and (2) 
this service was not active service in the United States 
Army.  (Emphasis added.)  Parenthetically, an October 1980 
service department verification of service had also reported 
that appellant had served in the Philippine Commonwealth 
Army, in the service of the Armed Forces of the United 
States, during World War II.  

Again, the United States service department verifications of 
service provide no support for the assertion that the 
appellant was a "veteran" under 38 U.S.C.A. § 101.  The 
Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
See also Dacoron v. Brown,  4 Vet. App. 115, 120 (1993).  

In summation, the United States service department 
verifications of service provide no support for the assertion 
that the appellant was a "veteran" under 38 U.S.C.A. § 101, 
or otherwise met the service eligibility requisites for 
entitlement to VA disability pension benefits under 38 C.F.R. 
§ 3.8.  The evidence does not, from a legal standpoint, 
verify that the appellant had qualifying military service for 
the purpose of conferring basic eligibility for said 
benefits.  In other words, inasmuch as the United States 
service department's verifications of service are binding on 
the VA, the appellant was neither a "veteran" nor did he 
have the type of qualifying service enumerated in 38 C.F.R. 
§ 3.8.  Therefore, the appellant's claim for entitlement to 
VA disability pension benefits must be denied.  

Additionally, the benefit-of-the-doubt doctrine apparently is 
inapplicable, since the issue on appeal involves the 
claimant's status.  The Court has held that "'when dealing 
with a question of status,...the person seeking to establish 
that status must prove it by a preponderance of the evidence 
and that, therefore, the benefit of the doubt doctrine is not 
applicable to that determination."  Sykes v. Principi, U.S. 
Vet. App. No. 91-770 (Jan. 15, 1993) (a single-judge 
memorandum decision, citing Rogers v. Derwinski, 2 Vet. App. 
419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  
However, even assuming arguendo that the benefit-of-the-doubt 
doctrine is applicable, the preponderance of the evidence is 
against allowance of this appeal, particularly since the 
United States service department verifications of service 
constitute overwhelmingly negative pieces of evidence.  


ORDER

The appellant's claim of entitlement to basic eligibility for 
nonservice-connected pension benefits is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

